Citation Nr: 0017471	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  97-25 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder to 
include chloracne secondary to Agent Orange exposure.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied service connection for, among 
other things, chloracne secondary to Agent Orange exposure.  
The veteran has since moved to Florida, and his claims file 
was sent to the RO in St. Petersburg, Florida, which now has 
jurisdiction of his case.

In July 1999, the Board remanded the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for chloracne.


FINDINGS OF FACT

1.  In a February 1997 decision, the Board denied service 
connection for a skin condition due to Agent Orange exposure 
noting that the veteran's "skin condition has not been 
diagnosed as chloracne or other acneform disease consistent 
with chloracne and is not recognized as one of the diseases 
attributable to Agent Orange exposure."  See Board decision 
at 14.

2.  No medical evidence has been presented or secured since 
the Board's February 1997 decision to show that the veteran 
has been diagnosed with chloracne or other acneform disease 
consistent with chloracne or with any other skin disorder 
attributable to Agent Orange exposure.


CONCLUSION OF LAW

No evidence has been received since the February 1997 Board 
decision denying service connection for a skin disorder to 
include chloracne secondary to Agent Orange exposure, and the 
veteran's claim for service connection for a skin disorder to 
include chloracne secondary to Agent Orange exposure may not 
be reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Requirements For Service Connection.

In general, establishing service connection for a disability 
on a direct basis requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease or injury incurred in service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1999);Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The law 
provides a presumption of service connection for certain 
diseases which become manifest after separation from service 
for veterans who served in the Republic of Vietnam during the 
Vietnam era.  38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (1999).  The presumption is a 
rebuttable one.  38 C.F.R. § 3.307(d) (1999).

The United States Court of Appeals for the Federal Circuit 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1040 (1994).  The Secretary of Veterans Affairs, under 
the authority granted by the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides, such as Agent Orange, used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for certain conditions, including any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  Notice, 61 Fed. Reg. 41,442 
(1996).

In this case, the veteran served in the Republic of Vietnam 
during the Vietnam era.  Therefore, if any of the diseases 
listed in 38 C.F.R. § 3.309(e) become manifest after 
separation from service, subject to certain periods of time 
for certain diseases, the veteran is presumed to have been 
exposed to an herbicide agent and the disease may be 
service-connected provided "that the rebuttable presumption 
provisions of § 3.307(d) were also satisfied."  38 C.F.R. 
§§ 3.307(a)(6)(i), (ii), (iii), (d), 3.309(e) (1999).  

Requirements For Reopening A Previously Denied Claim.

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a).  Such a decision is 
not subject to revision on the same factual basis except by a 
duly constituted appellate authority.  Id.  The appellant has 
one year from notification of a decision of the agency of 
original jurisdiction to file a notice of disagreement (NOD) 
with the decision, and the decision becomes final if a NOD is 
not filed within that time.  38 U.S.C.A. § 7105(b) and (c); 
38 C.F.R. §§ 3.160(d) and 20. 302(a).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 
38 U.S.C.§ 5107(b) has been fulfilled.

In a February 1997 decision, the Board denied service 
connection for a skin disorder on a direct basis and as 
secondary to Agent Orange exposure.  See February 24, 1997, 
Board decision at 15.  In denying the claim on these bases, 
the Board specifically noted that the veteran's "skin 
condition has not been diagnosed as chloracne or other 
acneform disease consistent with chloracne and is not 
recognized as one of the diseases attributable to Agent 
Orange exposure."  See Board decision at 14.  Documents in 
the claims file show that the veteran appealed the February 
24, 1997, decision to the United States Court of Appeals for 
Veterans Claims (Court) and that the Court dismissed the 
appeal for lack of jurisdiction in October 1997.

In the Introduction to its February 1997 decision, the Board 
referred certain claims submitted in September 1994 -- 
including a claim for service connection for chloracne 
secondary to Agent Orange exposure to the RO for 
adjudication.  In May 1997, the RO adjudicated the claim on 
the merits, and the veteran appealed the decision to the 
Board.  Given the denial of a skin condition to include 
chloracne in the February 1997 Board decision, the Board 
thought it may be bound by statute to consider whether new 
and material evidence had been submitted to reopen the 
finally denied claim.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996) (noting "the Board does not have 
jurisdiction to consider a claim which it previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."); 38 U.S.C.A. §§ 5108, 7104(b) (West 1991).  
Therefore, the Board remanded the claim to the RO for 
consideration as to whether new and material evidence had 
been submitted to reopen the claim and to afford the veteran 
appropriate due process protections by providing him with 
notice of section 3.156 of VA regulations which defines new 
and material evidence.  On remand, the RO denied the claim on 
the basis that no new and material evidence had been 
submitted to reopen it in an August 1999 supplemental 
statement of the case in which it also provided the veteran 
notice of the regulations pertaining to reopening finally 
denied claims.  

As the Board specifically noted in its February 1997 
decision, the veteran's "skin condition has not been 
diagnosed as chloracne or other acneform disease consistent 
with chloracne and is not recognized as one of the diseases 
attributable to Agent Orange exposure."  See Board decision 
at 14.  No medical evidence has been presented or secured 
since the Board's February 1997 decision to show that the 
veteran has been diagnosed with chloracne or other acneform 
disease consistent with chloracne or with any other skin 
disorder attributable to Agent Orange exposure.  Accordingly, 
the Board concludes that new and material evidence to reopen 
a claim for service connection for a skin disorder to include 
chloracne secondary to Agent Orange exposure has not been 
submitted and the claim may not be reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).



	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence not having been submitted, service 
connection for a skin disorder to include chloracne secondary 
to Agent Orange exposure is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

